DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is responsive to the preliminary amendment filed on 11/13/2019. As directed by the amendment: claims 4-6, 9-10, 12-13, 16-20 have been amended. Thus, claims 1-20 are presently pending in this application.
Applicant’s election of group I, claims 1-13 in the reply filed on 12/07/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on12/07/21. 
Thus claims 1-13 are presently under examination in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (US 20050143696 A1).

Regarding Claim 1, Pedersen discloses an ostomy appliance. Pedersen teaches an ostomy appliance (fig.1) formed from at least one stoma sealing material 50 (ring), wherein the ostomy appliance comprises at least one skin friendly ingredient (aloe vera)  provided only on a skin contact surface or only in a skin contact layer of the ostomy appliance (¶ 64).

Regarding Claim 7, Pedersen teaches the ostomy appliance is a stoma ring 50 formed from the at least one stoma sealing material (¶ 62), wherein the at least one stoma sealing material comprises a hydrocolloid adhesive and/or a silicone adhesive (¶ 52, 53).

Regarding Claim 8, Pedersen teaches the at least one skin friendly ingredient (aloe vera) is provided only on outer surfaces of the stoma ring (¶ 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Bach et al. (US 20100191201 A1). 

    PNG
    media_image1.png
    951
    493
    media_image1.png
    Greyscale

Annotated Figure 1 of Bach
Regarding Claim 2, Pedersen discloses the claimed invention substantially as claimed, as set forth above for claim 1. Pedersen fails to teach the ostomy appliance is an ostomy wafer comprising a backing layer, a skin barrier, and an inlet opening for receiving a stoma, wherein the skin barrier is formed from the at least one skin barrier material, and the backing layer is laminated to a distal surface of the skin barrier, wherein the at least one skin barrier material is a hydrocolloid adhesive. Bach discloses a collecting device comprising a collecting pouch and an adhesive wafer for attachment to the body. Bach teaches the ostomy appliance is an ostomy wafer 1 (see annotate fig.1 above and  ¶ 107) comprising a backing layer 5, a skin barrier 4 (¶ 6), and an inlet opening 6 for receiving a stoma (annotated fig.1), wherein the skin barrier is formed from the at least one skin barrier material 4 (¶ 28), and the backing layer is laminated to a distal surface of the skin barrier (¶ 28), wherein the at least one skin barrier material is a hydrocolloid adhesive (¶ 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen such that the ostomy appliance is an ostomy wafer comprising a backing layer, a skin barrier, and an inlet opening for receiving a stoma, wherein the skin barrier is formed from the at least one skin barrier material, and the backing layer is laminated to a distal surface of the skin barrier, wherein the at least one skin barrier material is a hydrocolloid adhesive as taught by Bach, for the purpose of suitable material which allows absorbing moisture into the adhesive bulk and transmitting moisture when conditions are saturated (¶ 7), and in addition to provide a collecting device with a skin-friendly 

Regarding Claim 3, Pedersen fails to teach the at least one skin friendly ingredient is provided only on a skin contact surface of the skin barrier. Bach teaches the at least one skin friendly ingredient (¶ 8, 22, 50, 52) is provided only on a skin contact surface of the skin barrier 4 (annotated fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly ingredient provided only on a skin contact surface of the skin barrier as taught by Bach, for the purpose of absorbing moisture into the adhesive bulk and transmitting moisture when conditions are saturated (¶ 7), and additionally for the purpose of providing a skin friendly surface that is sensitive to pressure (¶ 8). 

Regarding Claim 4, Pedersen fails to teach the skin barrier includes a skin contact layer and an inner layer, wherein the at least one skin friendly ingredient is dispersed in the skin contact layer, wherein a thickness of the skin contact layer is less than a thickness of the inner layer. Bach teaches 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the skin barrier include a skin contact layer and an inner layer, wherein the at least one skin friendly ingredient is dispersed in the skin contact layer, wherein a thickness of the skin contact layer is less than a thickness of the inner layer as taught by Bach, for the purpose of absorbing moisture into the adhesive bulk and transmitting moisture when conditions are saturated (¶ 7), and additionally for the purpose of providing a skin friendly surface that is sensitive to pressure (¶ 8). 

	Regarding Claim 5, Pedersen/Bach teaches the ostomy wafer is attached to a pouch for a one-piece ostomy pouch system (fig.2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen/Bach and further in view of Hosono (US 20170112658 A1). 

Regarding Claim 6, Pedersen/Bach fails to teach the ostomy wafer includes a body-side coupling ring configured to engage a pouch-side coupling ring attached to a pouch in a two-piece ostomy pouch system. Hosono discloses an invention that is intended to prevent the excrement leaked out from externally spreading out. Hosono teaches the ostomy wafer includes a body-side coupling ring (circular disc in ¶ 324-325) configured to engage a pouch-side coupling ring 82 (coupling member) attached to a pouch in a two-piece ostomy pouch system (fig.24D).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen/Bach such that the ostomy wafer includes a body-side coupling ring configured to engage a pouch-side coupling ring attached to a pouch in a two-piece ostomy pouch system as taught by Hosono, for the purpose of providing suitable coupling means that allows installing coupling members on the faceplate to be engaged with the coupling member of the storage bag side (¶ 320).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Olsen et al. (US 20090312685 A1). 

    PNG
    media_image2.png
    638
    682
    media_image2.png
    Greyscale

Annotated Figure 1b of Olsen

Regarding Claim 9, Pedersen fails to teach the stoma ring includes a first outer layer, a second outer layer, and an inner layer arranged therebetween, and wherein the at least one skin friendly ingredient is dispersed in the first and second outer layers. Olsen discloses an adhesive wafer for an ostomy faceplate or wound dressing. Olsen teaches the stoma ring includes a first outer layer 2 (first adhesive zone), a second outer layer 3 (adhesive zone) (annotated fig.1b), and an inner layer 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the stoma ring include a first outer layer, a second outer layer, and an inner layer arranged therebetween, and wherein the at least one skin friendly ingredient is dispersed in the first and second outer layers as taught by Olsen, for the purpose of facilitating maximum flexibility and providing an effective guard against leakage (¶ 30). 

Regarding Claim 10, Pedersen fails to teach the at least one skin friendly ingredient is provided in a pattern. Olsen teaches the at least one skin friendly ingredient is provided in a pattern (annotated fig.1b; ¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly ingredient provided in a pattern as taught by Olsen, for the purpose of providing a larger mobility of the inner adhesive zone around the stoma aperture, without focusing the stress to the whole of the wafer (¶ 41). 

Regarding Claim 11, Pedersen fails to teach the at least one skin friendly ingredient is provided in the pattern including at least two concentric circles. Olsen teaches the at least one skin friendly ingredient is provided in the pattern including at least two concentric circles (annotated fig.1b; ¶ 26, 41, 42, 50). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly ingredient is provided in the pattern including at least two concentric circles as taught by Olsen, for the purpose of providing a larger mobility of the inner adhesive zone around the stoma aperture, without focusing the stress to the whole of the wafer (¶ 41). 

Regarding Claim 12, Pedersen fails to teach the at least one skin friendly ingredient is provided on the skin contact surface in a pattern having a thickness, wherein the at least one skin friendly ingredient is injected into the at least one skin barrier material or the at least one stoma sealing material proximate the skin contact surface. Olsen teaches the at least one skin friendly ingredient is provided on the skin contact surface in a pattern having a thickness (Abstract, fig.1a, ¶ 21), wherein the at least one skin friendly ingredient (mineral oil as disclosed in Doyle et al. (US 4551490 A) (col.2, ll.12-23), through incorporation by reference in ¶ 42 of Olsen) is injected (¶ 2, coated, where ‘injected’ is interpreted to mean “to introduce something new or different” (Dictionary.com)) into the at least one skin barrier material or the at least one stoma sealing material proximate the skin contact surface (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least 

Regarding Claim 13, Pedersen fails to teach the at least one skin friendly ingredient is vitamin E, however mineral oil as disclosed in Doyle et al. (US 4551490 A) (col.2, ll.12-23) (through incorporation by reference in ¶ 42 of Olsen) contains vitamin E. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly ingredient be vitamin E as taught by Olsen, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Mahood (US 20150223966 A1), a seal for fitting around a stoma. 
	Johnsen (US 20160151197 A1), methods and devices for coupling and securing a medical device appliance. 
Stoyer (US 20050096611 A1), a medical appliance designed to adhere to the skin proximate a stoma. 
	Hewitt (US 20150351952 A1), an ostomy pouch assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            
/QUANG D THANH/           Primary Examiner, Art Unit 3785